The opinion of the court was delivered hy
Reavis, C. J.
Suit for dissolution of partnership and an accounting among the copartners. The findings of the superior court are substantially as follows: That the partnership was formed by parol agreement about July 1, 1899, for the purpose of logging certain timber standing within one thousand feet of the Satsop river, Chehalis county; that a portion of the timber was owned under contract of purchase by plaintiffs, and a portion of the land on which some of the timber stood was owned by plaintiff McDougall; that plaintiffs did not transfer or agree to transfer to the partnership any interest in the contract for the purchase of the timber, but only granted to the partnership a permissive right to log such timber and to pay the owners fifty cents per thousand feet for all timber so logged; that there was no time limit fixed for such partnership, and no actual agreement' as to the length of time such business should be conducted; that under such agreement the partnership built roadways necessary for logging and cut about 346 logs of about one thousand feet board measure; that by the terms of the agreement the plaintiffs were to furnish the timber to be logged, and defendant was to furnish the use of his team, and all parties were to contribute their labor in the business; that each was to pay one-third of the expenses, and each should receive one-third of the profits of the business; that the partnership continued business until about the 15th of November, 1900; that defendant at different times collected sums cf money belonging to the partnership, for which he failed and refused to account; and that by reason thereof differences arose between the parties, making it necessary to dissolve the” partnership and to take an accounting. The defendant claimed damages for the dissolution of the partnership. The *735court found that no proof of damages had been made. The decree dissolved the partnership and made an accounting.
No controversy is made here upon the sums stated in the account. The evidence relating to the grounds for dissolution of the partnership has been examined, and, we think, sustained the finding that necessity for a dissolution existed. A general demurrer was interposed to the complaint and overruled. We are satisfied the complaint stated a cause of action. No error of law is perceived in the conclusions of the superior court, and the judgment is affirmed.
Anders, Fullerton, Hadley, Mount, White and Dunbar, JJ., concur.